                                                     April 19, 2019

The Honorable Judge Margo Brodie
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                     Re: United States v. Jason Christopher Hughes 17-CR-173 (MKB)

Dear Judge Brodie:

        Mr. Raymond Johnson, charged in this Court as Jason Christopher Hughes, is
pending sentencing on two counts of threats. Mr. Johnson is scheduled to appear before
this court for sentencing on April 25, 2019 at 10:00am. Counsel requests an adjournment
of the sentencing in this case to adequately address information in the addendums to
the presentence report and complete her sentencing submission. Counsel has consulted
with the assigned Assistant United States Attorney in this case, Michael Keilty, and he
has no objection to an adjournment. Due to his trial schedule Mr. Keilty is unavailable
for sentencing until early June. Therefore counsel would request a date sometime
during the first or second week of June.

                                               Respectfully Submitted,

                                               /s/Amanda David
                                               Amanda David
                                               Counsel to Raymond Johnson
                                               Federal Defenders of New York, Inc.
                                               One Pierrepont Plaza, 16th Floor
                                               Brooklyn, NY 11201
                                               (718) 330-1208
Copies to:

Michael Keilty, Assistant United States Attorney (via ECF)
